IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED


JEREMIE PLATT,

              Appellant,

 v.                                                   Case No. 5D15-3143

STATE OF FLORIDA,

              Appellee.

________________________________/

Opinion filed March 4, 2016

Appeal from the Circuit Court
for Orange County,
Jenifer M. Davis, Judge.

James S. Purdy, Public Defender,
and Steven N. Gosney,
Assistant Public Defender,
Daytona Beach, for Appellant.

Jeremie Platt, Milton, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Kristen L. Davenport,
Assistant Attorney General, Daytona
Beach, for Appellee.



PER CURIAM.

       Jeremie Platt appeals an order denying his "Motion to Issue a Waiver of Imposing

Fines, Fees, Costs, and Other Relief." We treat this appeal as an appeal of an order
denying a motion brought pursuant to Florida Rule of Criminal Procedure 3.800(c) seeking

a reduction or modification of a sentence. Because a ruling on this type of motion is not

subject to review on appeal, we dismiss. Lee v. State, 108 So. 3d 718 (Fla. 5th DCA 2013)

(citing Adams v. State, 800 So. 2d 741 (Fla. 5th DCA 2001)).

       APPEAL DISMISSED.

PALMER, TORPY and LAMBERT, JJ., concur.




                                            2